Citation Nr: 1243918	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  04-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a sinus disorder. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for onychomycosis of the toenails. 

5.  Entitlement to service connection for tinea pedis. 

6.  Entitlement to service connection for asbestosis. 

7.  Entitlement to service connection for a left lower leg/left ankle disorder. 

8.  Entitlement to service connection for a bilateral eye disorder. 

9.  Entitlement to service connection for right carpal tunnel syndrome. 

10.  Entitlement to service connection for arthritis of the right thumb. 

11.  Entitlement to service connection for a left knee disorder. 

12.  Entitlement to service connection for a bilateral hip disorder. 

13.  Entitlement to service connection for a left side lipoma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Appellant enlisted in the U.S. Army Reserves in April 1974, and remained enlisted for more than 35 years.  She apparently separated from reserve service in 2001.  She had many periods of active duty for training (ADT or ACDUTRA) and many periods of inactive duty for training (IADT or INACDUTRA) from 1974 through 2001.  She had brief periods of active duty for special work (ADSW), including ADSW from April 23, 1999 to April 25, 1999, and from March 23, 2000, to March 26, 2000.  These two periods of ADSW were apparently treated as ADT for pay purposes.  The type of service the Appellant performed during a period of duty from March 22, 1996, to April 6, 1996, is unverified.  

This matter initially came before the Board of Veteran's Appeals (Board) following September 2003 and October 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board Remanded the appeal in June 2006, October 2007, December 2008, March 2010, and December 2011.  

A substantive appeal received by VA in August 2004 included new claims for service connection for obesity and diabetes.  These claims were referred to the RO for appropriate action in the Board's 2011 Remand.  The appellate record, including the virtual (electronic) file, does not reflect that these two issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and those claims are again referred to the AOJ for appropriate action.

The claims of entitlement to service connection for a back disorder, a sinus disorder, bilateral hearing loss, onychomycosis of the toenails, tinea pedis, asbestosis, a bilateral eye disorder, right carpal tunnel syndrome, arthritis of the right thumb, a left knee disorder, a bilateral hip disorder, and a left side lipoma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative medical evidence of record provides an opinion that the Appellant's current left ankle limitation of motion was not incurred or aggravated while she was performing military service, including ACDUTRA or INACDUTRA. 

2.  The Appellant's contention that a left lower leg or left ankle disorder or left lower leg or left ankle pain has been chronic and continuous since an injury incurred during a period of performance of reserve service in July 1998, or during an earlier period of reserve service, is not credible.  



CONCLUSION OF LAW

The criteria for service connection for residuals of a left lower leg or left ankle injury claimed as incurred during a period of reserve service have not been met.  38 U.S.C.A. §§ 101(22), 101(24), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.104, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks service connection for a lower left leg or left ankle disorder, which she alleges results from an injury incurred while she performed reserve component duties.  Before addressing the merits of the appeal, the Board will address VA's duties to the Appellant.  

Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant who is seeking to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper notice from VA must inform a claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The duty under the VCAA to notify the Appellant of the criteria for service connection was satisfied by way of letters issued to the Appellant beginning in October 2002.  The initial letter advised the Appellant of the law and regulations governing service connection claims.  Subsequent communications, including the Board's Remands in 2006, 2007, 2008, 2010, and 2011, and communications from the agency or original jurisdiction (AOJ) following each of those Remands, advised the Appellant that no period of active duty had been identified.  The June 2006 letter included information regarding criteria for assigning a disability rating and effective date if a claim for service connection should be granted.  This notice satisfied the requirements of notice mandated by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that some communications to the Appellant assumed that the Appellant had completed "active" service and that status as a veteran had been established.  However, the outcome of the claim at issue was not prejudiced by such assumption in any communication, as the Appellant was clearly notified that she had not established that she had active service.  

As noted, the Board's Remands in June 2006, October 2007, December 2008, March 2010, and December 2011 each notified the Appellant that the types of service remained unverified and that no period of active duty had been established.  Each of the Remands notified the Appellant that further evidence was being developed to verify the types and dates of service.  The Appellant was aware of the need for additional development, and provided communications and evidence which demonstrate that she understood what additional evidence was needed.  No further notice to the Appellant as to this claim is required.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).


Duty to assist

Private treatment records related to injuries to the left ankle and left lower leg have been submitted.  Service department reports of periodic examinations in 1986, 1993, and 1999 are of record.  Post-service private and VA clinical records are associated with the claims files.  The Appellant does not contend that she incurred any other injuries to the left lower leg or left ankle or that any additional ACDUTRA or INACDUTRA records are relevant.  Therefore, even though additional development as to other claims is being conducted, there is no prejudice to the Appellant from addressing the claim considered in this decision, as the appe4llant does not contend that a left lower leg or ankle disorder was incurred after the Appellant's January 1999 period of service, for which an examination is of record.  

The Appellant was provided VA examination only as to the claim addressed in the decision addressed below.  The Appellant, who is approximately 60 years of age, does not contend that she receives Social Security Administration benefits based on age or disability.  The Appellant has not identified any other evidence that might be relevant to the claim addressed below.

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Claim for service connection 

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service (emphasis added).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Thus, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the Appellant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(22, (24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When a claim is based on a period of INACDUTRA, there must be evidence that the individual concerned died or became disabled as a result of an injury incurred or aggravated during the period of INACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty, unless the claim involves myocardial infarction.  In the absence of such evidence, the period of INACDUTRA would not qualify as "active military, naval, or air service" and the Appellant would not achieve veteran status for purposes of the claim.  

Certain presumptions are provided by law to assist claimants in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 1111, 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  Additionally, if a veteran served in combat, certain evidentiary burdens may be shifted.  38 U.S.C.A. § 1154.

For periods of ACDUTRA and INACDUTRA, the presumption of sound condition does not apply if an entrance examination was not performed prior to that period of service.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  As discussed further below, the Appellant in this case has not demonstrated that a chronic disability for which a presumption of service connection may be applied was present within a year after any period of military service, so the Board need not address whether the presumption of sound condition is applicable.  Similarly, the Appellant does not contend that a left lower leg or left ankle disorder was aggravated during any period of military service, to include ACDTURA or INACDUTRA.  Compare Smith v. Shinseki, 24 Vet. App. 40 (2010) with Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

The benefit of the doubt standard applies; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail as to this matter.  Id.   

The presumption of service incurrence for certain chronic diseases does not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Thus, although certain chronic diseases, such as degenerative arthritis, may be presumed service-connected if manifested to a compensable degree within one year after a veteran's service, such presumption does not apply in this case, since the Appellant has not established her status as a veteran.  

Facts 

The Appellant's official military personnel file (OMPF) reflects that she enlisted in a reserve component in April 1974.  Her initial training at Fort McClellan, Arkansas, was from August 24, 1974, to September 8, 1974.  

In a claim submitted in August 2002, the Appellant stated that she suffered a left ankle injury during a period of duty for training and that the ankle injury "had worsened" from that time to the present.  In some communications, the Appellant identified 1990 as the date of incurrence of a lower leg injury.  In other communications, the Appellant identified 1998 as the date of her left ankle injury.

In June 1984, the Appellant sought medical evaluation of a cut on the left anterior tibia.  In June 1990, the Appellant sought private medical evaluation at a facility in Opelika, Alabama, for pain in the left leg below the knee.  Radiologic examination disclosed no abnormality of the bone.  The final diagnosis was strain of the left calf muscle, and the Appellant was advised to stay off her feet for two days.  The left calf remained painful, and the Appellant was again evaluated in Opelika in July 1990.  The same diagnosis was assigned, and the Appellant was advised to use warm compresses.  

There are no records after 1990 which reflect that the Appellant has sought further treatment for a left lower leg complaint.  The records of private treatment reflect no lower left leg complaint after 1990.  No service record after 1990 references a complaint or finding of a left lower leg disorder.  

A 1998 report from DFAS confirms that the Appellant was paid for INACDUTRA (Unit Training Assembly, UTA) for June 6, 1998 and June 7, 1998 and for INACDUTRA (UTA) performed on July 17, July 18, and July 19, 1998.  In late July 1998, a private provider, VGM, MD, noted that the Appellant's "L(eft) leg has been bothering her off and on the past couple of weeks.  No definite injury but has been walking a lot."  The provider found soreness in left mid-tibial area anteriorly.  The left knee and ankle were described as "unremarkable.  Radiologic examination was also described as "unremarkable."  This report is unfavorable to the Appellant's claim, since it contradicts an assertion that the Appellant sustained a specific injury during June 1998 or July 1998 reserve duty performance.  

The Appellant had additional periods of INACDUTRA in August 1998 through December 1998, as shown by pay records from DFAS.  She was seen by Dr. M. in August 1998 and December 1998, but did not request evaluation of the left lower leg or ankle or report left ankle pain at those visits.  These records are significant evidence against the claim, since the evidence that the Appellant was paid for INACDUTRA establishes that the law authorizes service connection only if the Appellant shows injury or disability during the period of INACDUTRA.  There is no evidence that the Appellant was disabled during a period of INACDUTRA by a left ankle or left lower leg injury.  The records which show that the Appellant sought medical care for the left ankle or left lower leg establish that there was no specific "injury" while performing INACDUTRA.  

The report of periodic examination conducted in January 1999 reflects that no diagnosis or abnormality of either ankle was identified.  The Appellant denied foot trouble, broken bones, or a bone or joint deformity.  The provider who completed the medical history stated that the Appellant's past medical history was "negative."  This 1999 report of periodic examination is significant evidence against the claim, since this examination contradicts the Appellant's assertion that there were chronic residuals of an injury to the left ankle sustained in 1998 or of the left calf sustained prior to that time.  This January 1999 periodic examination report also contradicts an assertion that chronic residuals of any injury to the left lower leg or ankle were present.  

In September 2003, the Appellant provided a medical opinion from Dr. M.  Dr. M. stated that the Appellant complained of "legs hurting," among other complaints.  Dr. M. noted that the Appellant related this "to her previous physical training exercises."  Dr. M. provided an opinion that "these conditions are most likely related to her physical training exercises."  

This opinion, unfortunately, does not assist the Appellant to substantiate her claim, since service connection may only be granted for disease or injury incurred during a period of performance of ACDUTRA or INACDUTRA.  Dr. M. did not identify a specific leg or ankle injury at a specific time while the Appellant was performing ACDUTRA or INACDUTRA or identify a current disorder which might be related to the specific injury.  While Dr. M.'s opinion could require further development if the Appellant were seeking service connection based on a period of active duty, his opinion does not provide favorable evidence under the circumstances, where the Appellant's claim for service connection for a lower left leg or ankle disorder is based only on periods of ACDUTRA and INACDUTRA. 

Private clinical records dated in August 2001, November 2001, March 2002, May 2002, and August 2002 reflect that the Appellant complained of left knee pain.  However, the provider did not note any complaint of left lower leg pain below the knee or of left or left ankle pain, nor did the provider assign any diagnosis for a left lower leg or left ankle disorder.  

On VA examination conducted in January 2012, the Appellant reported that she sustained an injury to the left ankle while performing physical training for reserve service in 1990 to 1991.  She reported that radiologic examination was conducted but no specific treatment was required.  At the present time, the Appellant reported that the ankle injury was manifested by constant sharp, aching, burning, throbbing pain in the left ankle.  The Appellant reported having work full-time for the state of Alabama Department of Human Resources until April 2008.  She was currently working as a substitute teacher.  She reported that she was able to perform activities of daily living without assistance.  The Appellant reported that she did not use any assistive device.  

The examiner found no edema, heat, scarring, tenderness, or redness of the left ankle.  Radiologic examination of the left tibia and fibula and of the left ankle disclosed not evidence of recent or old trauma.  No soft tissue or bone abnormality was found.  The Appellant was able to dorsiflex the ankle to zero degrees and plantar flex to 30 degrees.  There was no increased loss of motion after repetitive motion.  The examiner assigned a diagnosis of status post sprain, left ankle.  The examiner concluded that it was less than likely that the present ankle condition was incurred during, resulted from, or was permanently aggravated during a period of military service.   

The evidence demonstrates that the Appellant has not reported a left lower leg disorder or sought medical evaluation from a provider for such disorder during the period from 1990 to 2010.  To the extent that the Appellant contends that a lower left leg disorder incurred in 1984 or 1990 has been chronic and continuous since incurrence, the reports of 1993 and 1999 periodic reserve examinations are inconsistent with that allegation.  Private and VA clinical records through 2010 are also inconsistent with such an allegation.  Reviewed as a whole, the clinical records from 1990 to the present demonstrate that the Appellant's contention that a 1984 or 1990 injury resulted in chronic lower left leg or left ankle symptoms is not credible.  

To the extent that the Appellant's statements may be interpreted as providing evidence of chronicity and continuity of a left lower leg disease or injury or an ankle injury incurred during a period of ACDUTRA in 1998, the Appellant's statements are not credible.  In particular, the January 1999 periodic examination report and the private clinical evidence dated in 2001 through 2002 establishes that the Appellant did not report that she required medical treatment for a left lower leg or left ankle disorder at her January 1999 periodic examination, nor did she report chronic ankle pain at the time of treatment for mid-tibial pain in July 1998.  The 1998 and January 1999 private and reserve records contradict the Appellant's current statements.  

The Appellant has not reported that any left lower leg or left ankle injury was incurred during a period of reserve service after January 1999.  There is no record that the Appellant was treated for a chronic left lower leg or left ankle disorder during the period from January 1999 through January 2012.  

The Appellant's statement that left ankle pain was present after the reported injury, and has worsened since that time is not credible.  There is no notation that the Appellant again sought treatment for or reported chronic pain resulting from a cut on the anterior tibia treated in 1984.  In particular, the reports of periodic examinations conducted in 1986 and 1990 disclose no diagnosis of either a lower leg or ankle disorder, and show no history of chronic lower leg or ankle disability.

There is no notation that the Appellant again sought treatment for or reported chronic pain resulting from a left calf strain treated in July 1990.  As noted above, it is not credible that the Appellant would have been experiencing chronic ankle pain following a 1998 injury but would not have reported that problem during her January 1999 periodic examination.  

Further, the Board notes that, after she retired from National Guard service with more than 35 years of reserve service in 2001, the Appellant worked fulltime through April 2008.  It is not credible that chronic residuals of a left lower leg or left ankle injury would have been present during that time and but remained unreported, undiagnosed, and untreated.  

The opinion provided by the examiner who conducted a January 2012 VA examination is both credible and persuasive.  The examiner's conclusion that the Appellant has residuals of a left ankle strain is credible.  For VA purposes, normal ankle range of motion is defined as 0 to 45 degrees of plantar flexion and 0 to 20 degrees of dorsiflexion.  38 C.F.R. § 4.71, Plate II.  Since the Appellant is able to dorsiflex the ankle only to zero degrees and plantar flex to 30 degrees, the Appellant's range of motion is not "normal," and the examiner has provided an opinion as to the basis for the observed abnormality.  The examiner has also noted review of the clinical records after 1998 the, last date on which the Appellant contends that a left lower leg or left ankle injury was incurred.  The examiner concluded that no residuals of a left lower leg or left ankle injury were continuously manifested following an injury in service to the present.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

In this case, there is medical evidence contemporaneous to a significant portion of the period during which continuity of symptomatology is alleged.  However, that contemporaneous evidence establishes that the Appellant did not report chronic lower left leg or left ankle pain in 1998 when she sought treatment for acute left leg pain, and did not report chronic lower left leg or left ankle pain at a January 1999 periodic examination or thereafter, during VA or private treatment from 1999 to 2003, or after September 2003.  The reported history of continued symptoms since ACDUTRA and INACDUTRA is inconsistent with the Appellant's employment after her reserve service separation, given her report that she did not seek medical evaluation for a left lower leg or left ankle disorder after 2003.  

The only evidence favorable to the appeal consists of statements provided by the Appellant.  As discussed above, the Appellant's statements regarding chronicity and continuity of left leg and ankle pain are not credible.  The preponderance of the evidence is against the claim.  The appeal may not be granted.  


ORDER

The appeal for service connection for a left lower leg/left ankle disorder is denied.


REMAND

The Board notes that this claim has been Remanded four times.  Several attempts to locate the Appellant's reserve service periodic examinations and treatment records have been conducted, but no records related to her reserve service from 1993 to 2001 have been located, other than the report of a January 1999 periodic examination.  Initially, a request to the Records Management Center in 2002 resulted in a response that the records were in transit.  Following a 2003 request for an update on that search, the service treatment records associated with the claims file were located.  

However, as the records obtained include no separation examination, and only one document during the final eight years of the Appellant's reserve service, it appears to the Board that a further attempt to obtain medical or other information should be conducted during the course of this Remand.  

The Appellant's retirement points list was issued by the US Army Reserve Personnel Center.  The process for retiring records from that facility should have resulted in a transfer of the Appellant's records to the US Army Human Resources Command.  See https://www.hrc.army.mil/.  The US Army Reserve Personnel Center should be asked whether it has any records for the Appellant or records of the migration of the Appellant's records.  The US Army Human Resources Command should be asked whether it has any records for the Appellant or records of the migration of the Appellant's record.  

If additional records for the Appellant are not located, the Records Management Center and National Records Personnel Center (NPRC) should be asked to search again for additional records or personnel records, including a DD Form 214 or other information relating to the Appellant's initial training following her April 1974 enlistment in a reserve unit.  

Then, the Appellant should be afforded VA examinations.  The examiner should be advised that the criteria for service connection following active duty for training (ADT) and inactive duty for training (IADT) are different than the criteria for service connection following active service (AD).  A veteran is entitled to service connection for a disorder incurred during or resulting from AD, or a chronic disorder which was present during AD which has been continuous and chronic since active service, or disorder which VA defines as chronic if manifested to a compensable level within one year after the veteran's discharge from AD.  

If active service is not verified, the questions posed to the examiners should address the criteria for service connection based on IADT and INACDUTRA.  The examiners should be advised that, where a claimant has IADT reserve service, service connection may be granted for disabling disease or injury incurred during or aggravated in line of duty.  Following IADT, service connection may be granted for injury (but not disease) which was incurred during or aggravated during the IADT and in line of duty.  38 U.S.C.A. § 101(24).  While there are certain exceptions to these limitations for service connection related to claims based on IADT and INACDUTRA, such as for myocardial infarction, none of those exceptions are raised by the claims addressed in this appeal.  

Moreover, the presumption of sound condition does not apply to an Appellant whose claim is based on a period of active duty for training who has not previously established veteran status.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010).  The presumption of service connection for a chronic disease and the presumption of aggravation are not applicable to a period of ACDUTRA or INACDUTRA.  
A claimant who does not establish status as a veteran may still establish service connection based on direct incurrence or actual aggravation during a period of ADT or IADT.  With these limitations on service connection where a claim is based solely on ADT and IADT, the Board notes that additional medical development is necessitated by a January 2010 statement from an individual who states that she served in a reserve component with the Appellant.  The former reserve component member states that the Appellant sustained an injury to her back while at the gym doing physical training in January 1999.  The records obtained from the Defense Finance Accounting Service (DFAS) show that the Appellant performed reserve service from January 15, 1999 to February 4, 1999, so a period of reserve service is verified.  

The Appellant contends that her current sinusitis is the result of "gas training" in "boot camp" in April 1974.  The Appellant also contends that she was exposed to asbestos during periods of reserve service and developed asbestosis as a result.  The Board notes that inhalations of certain substances may be considered an "injury," so further development to determine whether the Appellant has the claimed disorders currently, and the likelihood of a relationship to the claimed "injury" is required.  See VAOPGCPREC 08-2001 (defining injury for purposes of 38 U.S.C.A. § 101(24)).  

The Appellant contends that she incurred tinea pedis and onychomycosis, among other diseases and injuries, in "boot camp" in 1974.  The available records related to the Appellant's initial training, in 1974 disclose only that the Appellant had active duty for training (ACDUTRA), not active duty, at that time.  Medical opinion as required as to whether an "injury" or disease incurred during a period of ACDUTRA, or an injury incurred during INACDUTRA, resulted in a current disability.  

Similarly, the Appellant contends that a hearing loss disability was incurred in 1997, and that a bilateral eye disorder, carpal tunnel syndrome, arthritis of the right thumb, left knee, and the hips was incurred during reserve enlistment from 1998 through 2001.  The Appellant contends that a lipoma of the left side resulted from lifting and strenuous training, but has not identified any period of ADT or IADT during which the lipoma was incurred and was disabling.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the US Army Reserve Personnel Center, the US Army Human Resources Command, the Records Management Center, NPRC, or other appropriate records retirement or records storage facility, as necessary to obtain, or exhaust all avenues for obtaining, official service records, an official separation document, more complete service treatment records or personnel records related to the Appellant's "boot camp" (initial period of training) in 1974, additional service treatment records for the period from 1993 to 2001, periodic examinations (other than in January 1999) from 1993 through 2001, or the like.

2.  The RO/AMC should conduct development as set forth in VA's Adjudication Manual, M21-MR, for claims of exposure to asbestos, as necessary to respond to the Appellant contention that she was exposed to asbestos at Camp Carroll in Korea, at Fort McClellan Army Base, at Fort Campbell, New Jersey, or at the Red River Army Deport in Texas.  .  

3.  Afford the Appellant an opportunity to identify any non-VA clinical records or alternative records, to include employment records, pharmacy records, lay statements, or the like, which would show diagnosis or treatment of a claimed disorder or chronicity and continuity of complaints.  

4.  Obtain current VA clinical records, to include any VA treatment records not yet associated with the claims files.  

5.  The Appellant should be asked whether she has applied for Social Security Administration (SSA) benefits, disability insurance benefits, or any other type of disability or income benefits.  Obtain any identified records, with the Appellant's consent, as appropriate, or advise the Appellant that it is his responsibility to submit them.

6.  The AOJ should prepare a summary of the Appellant's verified periods of active duty, if any, and periods of ACDUTRA and INACDUTRA, to the extent possible.  If the Appellant establishes veteran status, the summary should indicate, for each period of ACDUTRA and INACDUTRA, whether the Appellant was "examined, accepted, and enrolled for service" for the period of verified reserve service. 

7.  Then, the Appellant should be afforded VA examinations as necessary to adjudicate claims for service connection for a back disorder, a sinus disorder, bilateral hearing loss, onychomycosis of the toenails, tinea pedis, asbestosis, a bilateral eye disorder, right carpal tunnel syndrome, arthritis of the right thumb, arthritis of the left knee, a bilateral hip disorder, and a left side lipoma.

Each examiner should review this Remand, the claims files, the Appellant's contentions, the summary of the Appellant's service prepared by the AOJ, the evidence developed during the course of the Remand, service treatment records, and relevant post-service records.

Each examiner should be advised of the following:
* The criteria for service connection following active duty for training (ACDUTRA) and inactive duty for training (IACDUTRA) are different than the criteria for service connection following active service (AD).  
* A veteran is entitled to service connection for a disorder incurred during or resulting from AD, or a chronic disorder which was present during AD which has been continuous and chronic since active service, or a disorder which VA defines as chronic if manifested to a compensable level within one year after the veteran's discharge from active service of 90 days or more.    
* If a claimant has a period of prior active service, and later performs reserve service, a presumption of sound condition may apply to a specific period of reserve service if an entrance examination was performed at the start of the period of reserve service during which it applies.  
* The presumption of sound condition does not apply to a claimant whose claim is based on a period of active duty for training who has not previously established veteran status.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010).
* The criteria for service connection for a claimed disorder may be met based on ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or based on any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.

The AOJ should determine which of the following questions are to be addressed by each examiner, after determining whether the Appellant has established status as a veteran.  
	If the Appellant establishes status as a veteran, and incurrence during active duty (AD) is alleged, the AOJ should specify the verified period of active duty, and the examiner should be asked: 
	Is it at least as likely as not, that is, is there a 50/50 or greater probability, that the claimed disorder (a) was incurred during the period of active service, or, (b) was first manifested during the period of active service, or (c) results from the period of active service, or, (d) had its onset within one year after the period of active service (of 90 days or more), or, (e) is secondary to or aggravated by a disability for which service connection has been granted.
	If the Appellant establishes status as a veteran, and incurrence during active duty for training (ADUTRA) is alleged, and the Appellant was examined prior to a period of ACDUTRA during which a claimed disorder is alleged to have been incurred, the examiner should be asked: 
	(a).  Is a current diagnosis of the claimed disorder appropriate?  
	(b).  Was the Appellant disabled by the claimed disorder during a period of ACDUTRA?  
	(c).  Was the claimed disorder which was disabling during the period of ACDUTRA noted at the time of the Appellant's entry examination? 
	(d).  What is the likelihood that the claimed disorder was present prior to the identified period of ACDUTRA?
	(e).  Is it at least as likely as not (a 50/50 probability) that the currently-diagnosed disorder is the same disorder which was incurred or aggravated during and was disabling during the period of AQCDUTRA? 
	If the Appellant has not established status as a veteran, 
and incurrence during active duty for training (ACDUTRA) is alleged, but there was no examination prior to the ACDUTRA, the examiner should be asked: 
	(a).  Is a current diagnosis of the claimed disorder appropriate?  
	(b).  Was the Appellant was disabled by the claimed disorder during a period of ACDUTRA?  
	(c).  Is it at least as likely as not (a 50/50 probability) that the currently-diagnosed disorder was incurred or aggravated during the identified period of ACDUTRA? 
	If incurrence during inactive duty for training (INACDUTRA) is alleged:
	(a).  Is the claimed disorder a result of an injury?
	(b).  Was the Appellant disabled by an injury which is etiologically related to the claimed disorder during a period of inactive duty for training?
  
	Certain examiners should be asked to address specific questions for each claimed disorder.   
	Back disorder:  the examiner should discuss February 1999 private medical records reflecting evaluation for back pain, increased with bending or rotation, and radiologic examination of the lumbar spine, interpreted as within normal, a 2007 private medical statement indicating a diagnosis of degenerative disc disease of the lumbar spine with recurring low back pain, and a January 2010 buddy statement describing observation that the Appellant complained of back injury and back pain during a period of reserve duty in January 1999.   
	Sinus disorder:  The examiner should discuss August 1998 private medical records showing complaints of sinus pressure, a report of bilateral maxillary haziness on radiologic examination, records of December 1998 private treatment for sinus complaints, and July 2000 records reflecting that Claritin was prescribed, among other clinical evidence.  
	Bilateral hearing loss: The examiner should discuss audiologic examinations of record.
	Onychomycosis of the toenails and tinea pedis:  The examiner should address the Appellant's contention that use of boots caused these disorders and a January 1999 opinion that tinea pedis and onychomycosis were aggravated during reserve service.  
	Asbestosis:  The examiner should obtain history of in-service exposure to asbestos and non-service exposures to asbestos.   
	Bilateral eye disorder:  The examiner should determine whether the Appellant has any eye disorder other than refractive error. 
	Right carpal tunnel syndrome, arthritis of the right thumb, a left knee disorder, and a bilateral hip disorder:  The examiner should discuss a private clinical note dated in April 2000 which reflects that the Appellant complained of bilateral hip pain and questioned whether she would be able to perform scheduled field exercises, and July 2000 radiologic examination reports, among other pertinent clinical notes and x-ray reports.
	Lipoma, left side:  The examiner should address the Appellant's contention that a lipoma was due to lifting and carrying duties during reserve service, and address treatment records beginning in March 1999, as well as the reports related to the surgical excision of the lipoma in 2001.  

Each examiner must comment on the Appellant's lay statements as to onset of and history of treatment of the claimed disorder(s). 

Each examiner should provide the rationale for opinions expressed by the examiner.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should provide the reasoning underlying the conclusion that it is not possible to provide the opinion requested, and identify the information needed. 

8.  After completing the above actions, and any other development indicated, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


